DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment on 6/06/2022. As per the amendment, claims 1-10, 12-22, 24-26, and 29 have been amended, claims 11 and 23 have been cancelled, and no claims have been added. Thus, claims 1-10, 12-22, and 24-29 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 of the abstract recites the language “This invention provides” which is an implied phrase that should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites the limitation “the controller is configured to receive the target mixed gas pressure.” in lines 1-2. However, claim 1 upon which claim 9 depends, recites the limitation “the controlled is further configured to: obtain a target mixed gas pressure” in lines 17-19. Thus, claim 9 fails to further limit the limitations of claim 1, as the controller of claim 1 already explicitly performs the same function. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 16-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (2012/0006326) in view of Dixon et al. (US Pub. 2010/0224192) in view of von Blumenthal et al. (US Pat. 8,047,205) in view of Dobritz (US Pat. 4,022,234).
Regarding claim 1, Ahmad discloses a ventilator system comprising an air inlet (air inlet 122 in Fig. 1) connected to a first gas line (air pathway 120 in Fig. 1), an oxygen inlet (oxygen inlet 142 in Fig. 1) connected to a second gas line (oxygen pathway 140 in Fig. 1), a mixing chamber connected to both the first gas line and the second gas line (see mixing node 160 in Fig. 1, which directly connected to both air pathway 120 and oxygen pathway 140, and must be some sort of chamber in order for gases to flow through it); a pump (blower 16 in Fig. 1) and an air flow sensor (air flow sensor 126 in Fig. 1), the air flow sensor connected to the first gas line downstream of the air inlet (air flow sensor 126 is downstream of inlet 122 in Fig. 1) and upstream of a mixing chamber (air flow sensor 126 is upstream of the mixing node 160 in Fig. 1); an oxygen control valve (valve 145 in Fig. 1) and an oxygen flow sensor (oxygen flow sensor 146 in Fig. 1) both connected to the second gas line upstream of the mixing chamber and downstream of the oxygen inlet (see Fig. 1 for relative positions, where they are between oxygen inlet 142 and mixing node 160); a mixed gas pressure sensor (pressure sensor 163 in Fig. 1) connected to the third gas line downstream of the mixing chamber and upstream of a patient interface (tubing circuit 166 leading to a patient in Fig. 1; see Fig. 1 for relative positions where the pressure sensor 163 is downstream of mixing node 160 and upstream of the tubing circuit 166); and a controller (controller 180) operably connected to the air pump (see connection arrow between controller 180 and blower 162 in Fig. 1) and the oxygen control valve (see connection arrow between controller 180 and valve 145 in Fig. 1), and further configured to receive measurement signals from the air flow sensor (see [0014] and connection in Fig. 1), the oxygen flow sensor (see [0016] lines 14-15) and the mixed gas pressure sensor (see [0018] lines 1-3); and based on the current oxygen flow, control the oxygen control valve to obtain the target oxygen flow (see [0031] lines 8-12 and [0033] lines 8-11 where the oxygen flow controls the oxygen valve to obtain a desired proportion of oxygen flow).
Ahmad lacks a detailed description that an air pump is connected to the first gas line downstream of the air inlet and upstream of the mixing chamber, and the air pump being controlled based on current air flow to obtain a target air flow.
However, Dixon teaches a similar gas mixing device where an air flow pump (air flow controller 54 in Fig. 2B; see also [0035] lines 12-15 where the air flow controller can be a pump to help control the flow of air to the mixing manifold to maintain a strict ratio) connected to a gas line (is connected to the air gas line as seen in Fig. 2B) and downstream of an air inlet (is downstream of the air inlet as seen in Fig. 2B) and upstream of a mixing chamber (air flow controller 54 is upstream of gas mixing manifold 57 in Fig. 2B). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mixed gas line of Ahmad to have the air pump to be between the air inlet and the mixing chamber as taught by Dixon since it would allow for greater control over the ratio of air supplied (Dixon; see [0035] lines 12-20). In the modified Ahmad device, the air flow sensor (126 in Fig. 1) is connected to the controller (180 in Fig. 1), to control the air pump of Dixon for getting a target air flow (Dixon; see [0035] where the air pump is controlled by flow controllers to get a desired ratio of air to oxygen).
The modified Ahmad device lacks a detailed description of an oxygen sensor connected to the mixing chamber, wherein the controller is configured to receive measurement signals from the mixing chamber oxygen sensor, determine via the mixing chamber oxygen sensor a current mixed gas oxygen content, and based on the mixed gas oxygen content, determine a target oxygen flow to achieve target mixed gas oxygen content.
However, von Blumenthal further teaches an oxygen sensor connected to the mixing chamber (see oxygen sensor 18 in the shown figure), wherein the controller is configured to receive oxygen concentration measurement signals from the oxygen sensor (via line 28 in the shown figure), where the received oxygen concentration measurements are a current mixed gas oxygen content in the mixing chamber, and based on the mixed gas oxygen content, determine a target oxygen flow to achieve target mixed gas oxygen content (see Col. 3 lines 66-67 to Col. 4 lines 1-9; see also Col. 4 lines 31-49 where the mixed gas oxygen is determined due to the oxygen sensor, which allows for control over the inputted flow of oxygen into the system in order to establish a target oxygen concentration).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing chamber of the modified Ahmad device to have an oxygen sensor attached to it and in communication with the controller for measuring oxygen concentration and controlling oxygen flow as taught by von Blumenthal as it would give information regarding the concentration of oxygen in the mixture for better control over the gas concentration ratio (von Blumenthal; see Col. 4 lines 31-45). It is understood that in the modified Ahmad device, the controller communicates with and receives signals from the mixing chamber oxygen sensor.
The modified Ahmad device does teach a mixed gas pressure sensor (Ahmad; 163 in Fig. 1), which gives current mixed gas pressure readings in order to adjust the blower to maintain a desired pressure of mixed air (Ahmad; see [0018]). The modified Ahmad device does not have a detailed description of the controller obtaining a target mixed gas pressure, and where the mixed gas pressure determines a target air flow that achieves a target mixed gas pressure.
However, Dobritz teaches a similar device for mixing two separate gases together, where a mixing chamber (pressure vessel 5 in Fig. 1) has a pressure sensor (pressure sensor 6 in Fig. 1) connected to a controller (controller 15 in Fig. 1), creating a pressure feedback loop that commands a flow target of a mixture of gases to achieve a target pressure (see Col. 3 lines 51-68 and Col. 4 lines 1-16 where the pressure sensor is used to monitor pressure values, and then open and close a first and second gas valve in order to adjust the proportion of gases in the mixed gas), thus using measured mixed gas pressure compared to the target mixed gas pressure to control the air flow (see Col. 3 lines 51-68 and Col. 4 lines 1-16 as well as Fig. 1 where the flow of gas A is controlled by the opening and closing of valve 3, which is in turn controlled by the sensed pressure of pressure sensor 6 in pressure vessel 5; and see Col. 3 lines 51-68 and Col. 4 lines 1-16 as well as Fig. 1 where the flow of gas B is controlled by the opening and closing of valve 4, which is in turn controlled by the sensed pressure of pressure sensor 6 in pressure vessel 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixed gas pressure sensor (von Blumenthal; pressure sensor 17) and controller (controller 180 in Ahmad Fig. 1) of the modified Ahmad device to have a pressure feedback loop for controlling the influx of each of the gases, and a valve in the air flow pathway which controls the flow of the air into the mixing chamber as taught by Dobritz as it allows for the sensed pressure values to be used to adjust the desired mixture of gases in the mixing chamber (Dobritz; Col. 2 lines 26-47), giving the system additional control of the desired gas flow from each gas line. In the modified Ahmad device in view of Dobritz, the system shown in Fig. 1 of Ahmad includes an air control valve on the air pathway 120 (taught by Dobritz as seen above), as well as a modified controller that utilizes the measured mixed gas pressure to control the two valves that are respectively located on the air pathway and the oxygen pathway (Dobritz; see Col. 3 lines 51-68 and Col. 4 lines 1-16).
Regarding claim 2, the modified Ahmad device has everything as claimed, including the controller configured to control the oxygen control valve to obtain the target oxygen flow by modulating a control signal for the oxygen control valve (see [0033] lines 8-11 of Ahmad) based on measurement signals received from the oxygen flow sensor (see [0031] lines 8-12 of Ahmad) and from the mixed gas pressure sensor (see [0018] lines 1-4 of Ahmad; connected to and sending measurements to controller 180 as seen in Fig. 1, which is in turn connected to valve 145 in Fig. 1 of Ahmad, the interaction of which is further taught by Dobritz in Col. 3 lines 51-68 and Col. 4 lines 1-16).
Regarding claim 3, the modified Ahmad device has everything as claimed, including a controller configured to control the air pump to obtain the target air flow by modulating a control signal for the air pump (see [0018] lines 1-4 of Ahmad; where the pump is the air flow controller 54 in Figs. 2B of Dixon) based on measurement signals received from the oxygen flow sensor (see [0016] lines 14-15 of Ahmad, where controller 180 is also connected to blower 162 as seen in Fig. 1 of Ahmad) and from the mixed gas pressure sensor (see [0018] lines 1-4 of Ahmad).
Regarding claim 4, the modified Ahmad device has everything as claimed, including a controller configured to control the oxygen control valve to obtain the target oxygen flow by modulating a control signal for the oxygen control valve (see [0033] lines 8-11 of Ahmad) based on measurement signals received from the oxygen flow sensor (see [0031] lines 8-12 of Ahmad), the mixed gas pressure sensor (see [0018] lines 1-4 of Ahmad; connected to and sending measurements to controller 180 as seen in Fig. 1, which is in turn connected to valve 145 in Fig. 1 of Ahmad), and the mixed gas flow sensor (flow sensor 55 in Fig. 2B of Dixon, connected to the controller and giving it measurements for controlling the other elements, including the oxygen valve). 
Regarding claim 5, the modified Ahmad device has everything as claimed, including a controller configured to control the air pump to obtain the air flow by modulating a control signal for the air pump (see [0018] lines 1-4 of Ahmad, where the pump is the air flow controller 54 in Figs. 2B of Dixon) based on measurement signals received from the oxygen flow sensor (see [0016] lines 14-15 of Ahmad, where controller 180 is also connected to blower 162 as seen in Fig. 1 of Ahmad and thus also to the pump of Dixon), the mixed gas pressure sensor (see [0018] lines 1-4 of Ahmad), and the mixed gas flow sensor (flow sensor 55 in Fig. 2B of Dixon, connected to the controller and giving it measurements for controlling the other elements, including the blower).
Regarding claim  9, the modified Ahmad device has the controller is configured to receive the target mixed gas pressure (Dobritz; see Col. 3 lines 51-68 and Col. 4 lines 1-16 where the pressure sensor is used to monitor pressure values, and then open and close a first and second gas valve in order to adjust the proportion of gases in the mixed gas to reach a target mixed gas pressure via the controller of the modified Ahmad device).
Regarding claim 16, the modified Ahmad device has everything as claimed, including high pressure oxygen source connected to the oxygen inlet (see [0015] lines 3-5 of Ahmad).
Regarding claim 17, the modified Ahmad device has everything as claimed, including a low pressure air source connected to the air inlet (see [0014] lines 4-5 of Ahmad, where ambient air is a low pressure air source).
Regarding claim 18, the modified Ahmad device has everything as claimed, including a pump that is a blower (blower 162 in Fig. 1 of Ahmad). Due to how broad the claim limitation “low pressure” is, the modified Ahmad device in an alternate interpretation is able to work at some relatively low pressure compared to some relatively higher pressure, as well as have variable speeds (see [0017] lines 10-12 of Ahmad). 
In the alternative interpretation that the modified Ahmad device does not specifically disclose the blower being a low pressure variable speed blower, von Blumenthal further teaches a blower (blower 10 in Fig. Fig. 1) which can pressure air down to 50 mbar (see Col. 4 lines 41-44). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blower of the modified Ahmad device to be able to pressurize gas to 50 mbar as taught by von Blumenthal, since it allows for mobile use of the gas mixing device, and provides a low threshold value for determining when additional pressure is needed for supplying air to the patient (von Blumenthal; see Col. 4 lines 41-62).
Regarding claim 19, the modified Ahmad device has everything as claimed, including the air pump is configured to pressurize downstream gas to no more than 140 mbar (see Col. 4 lines 41-44 of von Blumenthal).
Regarding claim 20, the modified Ahmad device has everything as claimed, including the air pump is configured to pressurize downstream gas to no more than 70 mbar (see Col. 4 lines 41-44 of von Blumenthal).
Regarding claim 21, the modified Ahmad device has everything as claimed, including a mixed gas control valve (von Blumenthal; see mixed gas dispensing valve 20 in the shown figure) connected to the third gas line downstream of the mixing chamber (von Blumenthal; see the valve being downstream of the mixing area 16 and part of mixed gas line 19 in the shown figure) and upstream of the patient interface (Ahmad; see Fig. 1 where the valve 20 from the shown figure of von Blumenthal is before the patient interface shown around conduit 166 in Fig. 1).
Regarding claim 22, the modified Ahmad device has everything as claimed, including the controller being configured to modulate a control signal for the mixed gas control valve (Ahmad; see Fig. 1 where the controller 180 is connected to the components of the system, including the valve 20 in the shown figure of von Blumenthal which is likewise connected to a controller 30).
The modified Ahmad device lacks a detailed description of a mixing chamber pressure sensor, and the controller being configured to modulate a control signal for the mixed gas control valve based on measurement signals received from the mixing chamber pressure sensor.
However, von Blumenthal further teaches a similar gas mixing device where a mixing chamber (mixing area 16 in the shown figure) has a pressure sensor connected (pressure sensor 17 in the shown figure) to it that sends the information to a control device (see Col. 4 lines 10-20; see also the shown figure where pressure sensor 17 is connected to control device 30 by line 29) for controlling a mixed gas control valve (see mixed gas dispensing valve 20 in the shown figure which receives data from the sensors by line 26; see also Col. 4 lines 10-30). 	
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing chamber of the modified Ahmad device to include a mixing chamber pressure sensor connected to the controller and a mixed gas control valve as taught by von Blumenthal as it would provide the pressure level within the mixing chamber for greater control over the outputted pressure of the system and for controlling the valves of the system (von Blumenthal; see Col. 4 lines 10-30). Note that in the modified device, it is understood that all of the components, such as pumps, valves, and sensors, are connected to the controller as shown in Fig. 1 of Ahmad in order to receive the information and use it to control other components.
Regarding claim 26, the modified Ahmad device has an air flow sensor (Ahmad; sensor 126) an air pump (Dixon; air pump 52 in Fig. 2B), and an air flow control valve (Ahmad; see Fig. 1 where air pathway 120 has an air flow control valve as taught by Dobritz in Fig. 1 (valve 3)).
The modified Ahmad device lacks a detailed description where an air flow control valve is connected to the first gas line upstream of the air flow sensor and downstream of the air pump, wherein the air flow control valve is operably connected to the controller.
However, von Blumenthal further teaches an air flow control valve (first dispensing valve 3 in the shown figure) is connected to the first gas line (is connected to feed line 2 in the shown figure) and downstream of the air pumping means (is downstream of the pressurized gas source 4 in the shown figure), wherein the air flow control valve is operably connected to the controller (via line 27 in the shown figure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow control valve of the modified Ahmad device to be between the air flow sensor and the pump and connected to the controller as taught by von Blumenthal as it allows for greater control of the air inlet line based on sensed values in order to better control the flow and ratio of gas to the mixing chamber (von Blumenthal; see Col. 4 lines 10-30).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon in view of von Blumenthal in view of Dobritz as applied to claim 1 above, and further in view of Weismann (US Pat. 5,848,591) and Acker et al. (US Pub. 2015/0273176).
Regarding claim 6, the modified Ahmad device has almost everything as claimed, including a third gas line, a pump, and a patient interface.
The modified Ahmad device lacks a detailed description on an exhalation valve being connected to the third gas line downstream the mixing chamber and upstream the patient interface.
However, Weismann teaches a similar gas mixing device where an exhalation valve (expiration valve 20 in Fig. 4) with a controller (control unit 13 in Fig. 4) that responds to changes in pressure to open during exhalation and close during inhalation (see Col. 5 lines 10-18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ventilation system of the modified Ahmad device with the exhalation valve as taught by Weismann as it expel the gas expired from the patient into the environment before the next inspiration occurs (Weismann; see Col. 4 lines 1-3). 
The modified Ahmad device lacks a detailed description of an exhalation valve being connected to the third gas line downstream of the pump and upstream of the patient interface.
However, Acker teaches a similar gas mixing device where an exhalation valve (shown in Fig. 6B within ventilator 117) that is located on a gas line downstream of an air pump and upstream of a patient interface (breathing mask 602 in Fig. 6B; note the relative positions in Fig. 6B). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the exhalation valve of the modified Ahmad device to be located on the third gas line, downstream of the pump and upstream of the patient interface as taught by Acker, since it would be a matter of design choice for one of ordinary skill in the art to choose where to place the exhalation valve such that it can yield the predictable result of still allow exhaled gas to be removed into the environment.
Regarding claim 7, the modified Ahmad device has everything, including the controller (where the controller 180 in Fig. 1 of Ahmad functions as control unit 13 in Fig. 4 of Weismann) configured to modulate a control signal for the exhalation valve (see Col. 5 lines 10-18 of Weismann) based on measurement signals from a mixed gas pressure sensor (pressure sensor 163 in Fig. 1 of Ahmad).
	Regarding claim 8, the modified Ahmad device has everything, including a controller which is configured to identify an inhalation and an exhalation phase based on the measurement signals (where the controller 180 in Fig. 1 of Ahmad functions as the control unit 13 in Fig. 3 of Weismann; see Col. 5 lines 10-18 of Weismann) and modulate the control signal for the exhalation valve (see Col. 5 lines 26-29 of Weismann) so that it closes the exhalation valve during the inhalation phase and opens the exhalation valve during the exhalation phase (see Col. 5 lines 15-18 of Weismann).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon in view of von Blumenthal in view of Dobritz as applied to claim 9 above, and further in view of Homuth et al. (2014/0005566).
Regarding claim 10, the modified Ahmad device has almost everything as claimed, including a controller configured to receive the target mixed gas pressure.
The modified Ahmad device lacks a detailed description on the target mixed gas pressure being from a user via a user interface.
However, Homuth teaches a similar gas mixing device where a controller which is able to receive a desired target gas pressure that is manually set by a user via some user interface (see [0020] lines 13-15). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of the modified Ahmad device to be able to receive a target pressure from a user interface as taught by Homuth, as it would be a matter of design choice for one of ordinary skill in the art to allow the desired pressure to be manually set by a patient in order to conform to the desired pressure needed for that patient’s therapy.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view Dixon and von Blumenthal and Dobritz as applied to claim 1 above, and further in view of Stawitcke et al. (4,448,192).
Regarding claim 12, the modified Ahmad device teaching almost everything as claimed, including having a target mixed gas pressure and a current mixed gas pressure measured from a mixed gas pressure sensor. 
The modified Ahmad device lacks a detailed description where a controller configured to calculate a pressure error based on a difference between the target pressure and the pressure measured from the mixed gas pressure sensor. 
However, Stawitcke teaches using a pressure target (pressure target generator 12 in Fig. 9) and a measured pressure (pressure return signal 29 in Fig. 9) to produce a pressure error (error signal 30 in Fig. 9; see also Col. 11 lines 31-33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of the modified Ahmad device to calculate a pressure error as taught by Stawitcke since it would allow for a pressure feedback system that is able to adjust toward a desired pressure based on changing pressure.
Regarding claim 13, the modified Ahmad device has everything as claimed, including using a pressure error to modulate a control signal of a pump (see Col. 11 lines 31-35 of Stawitcke).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon and von Blumenthal and Dobritz as applied to claim 1 above, and further in view of Valenta et al. (3,831,595).
Regarding claim 14, the modified Ahmad device has almost everything as claimed, including a third gas line, a pump, and a patient interface.
The modified Ahmad device lacks a detailed description of a bacterial filter positioned in the third gas line downstream of the pump and upstream of the patient interface.
However, Valenta teaches a bacterial filter (bacterial filter 62 in Fig. 1; see Col. 3 lines 23-25) which is located in a mixed gas line (patient conduit 56 in Fig. 1) downstream of a pump (bellows 52 in Fig. 1) and upstream of a patient interface (patient 58 in Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third gas line of the modified Ahmad device with the bacterial filter as taught by Valenta, since it would remove pathogens from the air before entering the patient, improving device sanitation. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon and von Blumenthal and Dobritz as applied to claim 1 above, and further in view of Munson et al. (4,072,148).
Regarding claim 15, the modified Ahmad device has almost everything as claimed, including a second gas line, an oxygen inlet, and a junction.
The modified Ahmad device lacks a detailed description of a pressure regulator connected to the second gas line between the oxygen inlet and the junction. 
However, Munson teaches a pressure regulator (relay 20 in Fig. 1; see also Col. 3 lines 3-7) which is located between an oxygen inlet (oxygen source 6 in Fig. 1) and a junction (valve 30 in Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the oxygen gas line of the modified Ahmad device to include the pressure regulator as taught by Munson since it would give greater control over the flow of oxygen into the system for more controlled respiration. 
Claims 24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon in view of von Blumenthal in view of Dobritz as applied to claims 1 and 26 above, respectively, and further in view of Heinonen et al. (US Pat. 6,148,816).
	Regarding claim 24, the modified Ahmad device has a controller that receives oxygen concentration measurements (von Blumenthal; see oxygen sensor 18 which is connected to the mixing chamber and the controller) and an oxygen control valve (Ahmad; see valve 145).
	The modified Ahmad device lacks a detailed description of the controller is configured to control the oxygen control valve to obtain the target oxygen flow by modulating a control signal for the oxygen control valve based on the current mixed gas oxygen content.
	However, Heinonen teaches a similar device for gas mixing where the controller (controller 26 in Fig. 1) is configured to modulate a control signal for the oxygen control valve (inhalation valve 16 in Fig. 1) based on the received current oxygen concentration measurement signals (see Col. 4 lines 50-55; where the control over both an oxygen control valve and an air control valve is done by measured signals).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control valves of the modified Ahmad device to operate in response to measured signals as taught by Heinonen as it allows for greater control over the amount of oxygen introduced to the mixing chamber for maintaining specific ratios (Heinonen; see Col. 4 lines 50-55).
	Regarding claim 27, the modified Ahmad device as modified in claim 24 has everything as claimed, including the controller is configured to modulate a control signal for the air flow control valve (Heinonen; see Col. 4 lines 50-55 where an air flow control valve, such as the valve 3 in Fig. 1 of Dobritz can be controlled by measured signals) based on measurement signals received from the oxygen flow sensor and the mixed gas pressure sensor (Ahmad; see controller 180 which is connected to all the components of the system for sending and receiving the measured values; further see Heinonen Col. 4 lines 50-55 where measured values of the system are used for controlling the air flow control valve, and the modified system includes oxygen flow (Ahmad; oxygen flow sensor 146 in Fig. 1) and mixed gas pressure (Ahmad; mixed gas pressure sensor 163 in Fig. 1, where the mixed gas pressure sensor is further used to control the air flow and oxygen flow valves as taught by Dobritz in Col. 3 lines 51-68 and Col. 4 lines 1-16)).
	Regarding claim 28, the modified Ahmad device as modified in claim 24 has everything as claimed, including the controller is configured to modulate a control signal for the air flow control valve (Heinonen; see Col. 4 lines 50-55 where an air flow control valve, such as the valve 3 in Fig. 1 of Dobritz, can be controlled by measured signals) based on measurement signals received from the oxygen flow sensor, the air flow sensor and the mixed gas flow sensor (Ahmad; see controller 180 which is connected to all the components of the system for sending and receiving the measured values; further see Heinonen Col. 4 lines 50-55 where measured values of the system are used for controlling the air flow control valve, and the modified system includes oxygen flow (Ahmad; oxygen flow sensor 146 in Fig. 1) and mixed gas flow (Dixon; mixed gas flow sensor 55 in Fig. 2B), and air flow (Ahmad; air flow sensor 126 in Fig. 1)).
	Regarding claim 29, the modified Ahmad device as modified in claim 24 has everything as claimed, including the controller is configured to modulate a control signal for the air flow control valve (Heinonen; see Col. 4 lines 50-55 where an air flow control valve, such as the valve 3 Fig. 1 of Dobritz, can be controlled by measured signals) based on measurement signals received from the oxygen flow sensor, the air flow sensor and an oxygen sensor connected to the mixing chamber (Ahmad; see controller 180 which is connected to all the components of the system for sending and receiving the measured values; further see Heinonen Col. 4 lines 50-55 where measured values of the system are used for controlling the air flow control valve, and the modified system includes oxygen flow (Ahmad; oxygen flow sensor 146 in Fig. 1) air flow (Ahmad; air flow sensor 126 in Fig. 1), and oxygen of the mixing chamber (von Blumenthal; see the shown figure where oxygen sensor 18 sensing oxygen in the mixing chamber)).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon in view of von Blumenthal in view of Dobritz as applied to claim 1 above, and further in view of Westenskow et al. (US Pat. 4,127,121).
	Regarding claim 25, the modified Ahmad device has a controller and received signals of oxygen concentration. 
	The modified Ahmad device lacks a detailed description where the controller is configured to modulate a control signal for the pump based on the received oxygen concentration measurement signals.
	However, Westenskow teaches a similar device for delivering mixtures of gas where the controller is configured to modulate a control signal for the pump based on the received oxygen concentration measurement signals (see Col. 3 lines 25-35 where a motor which controls a pump for the breathing circuit is controlled based on oxygen concentration signals).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of the modified Ahmad device to be controlled based on received oxygen concentration measurement signals as taught by Westenskow as it would allow for the pump to react to the amount of oxygen is the system to supply more or less oxygen as needed in order to maintain a null state between oxygen supplied and consumed (Westenskow; see Col. 3 lines 25-40). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785